Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 10/11/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 10/11/21.  These drawings are acceptable.
Claim/Specification Objections
4.	Claims 34-35, 37-48 objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent cancelled claims 1 and 4.  See MPEP § 608.01(n).  Accordingly, these claims have not been further treated on the merits.
Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.          Claims 33, 36, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of Tuunanen et al. (U.S. Pat. No. 9,422,604) in view of Wang et al. (U.S. Pub. No. 2012/0237924) or Fouillet et al. (U.S. Pat. No. 7,404,930).  Hereafter, “Tuunanen ‘604”, “Wang”, “Fouillet”.  
As to claim 33, Tuunanen ‘604 teaches: 
providing a first reagent solution comprising at least one substance required for performing said assay, (claim 1, lines 3-4),
providing a second reagent solution comprising at least one other substance required for performing said assay, (claim 1, lines 7-8),
mixing the first and second reagent solutions for providing a mixed solution, (claim 1, lines 12-13),
characterized in that
the first reagent solution contains a first colorant providing the first reagent solution a first color, (claim 1, lines 4-6),
the second reagent solution contains a second colorant providing the solution a second color different from the first color, (claim 1, lines 9-11),
said mixing yields a mixed solution having, due to said first and second colorants, a third color different from the first and second colors, (claim 1, lines 12-15), 
           Although Tuunanen ‘604 does not teach PCR process, and color being detected visually Wang teaches, ([0005-0006]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tuunanen ‘604 by having PCR process in order to facilitate user interaction with the mixture, ([0005-0006]).  
          Further Fouillet also teaches PCR process, and color being detected visually, (column 1, lines 28-34; Column 8, lines 12-22).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tuunanen ‘604 by having PCR process in order to facilitate user interaction with the mixture, (column 1, lines 28-34; Column 8, lines 12-22).

As to claim 36, Tuunanen ‘604 teaches: 
a first reagent solution comprising at least one substance required for performing, (claim 1, lines 3-4),
a second reagent solution comprising at least one other substance required for performing, (claim 1, lines 7-8),
characterized in that
the first reagent solution is provided with a first colorant having a first color, (claim 1, lines 4-6),
the second reagent solution is provided with a second colorant having a second color different from the first color, (claim 1, lines 9-11),
the first and second reagent solutions are capable of forming, on mixing, a mixed solution having, due to said first and second colorants, a third color different from the first and second colors, (claim 1, lines 12-15),
           Although Tuunanen ‘604 does not teach PCR process, and color being detected visually Wang teaches, ([0005-0006]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tuunanen ‘604 by having PCR process in order to facilitate user interaction with the mixture, ([0005-0006]).  
          Further Fouillet also teaches PCR process, and color being detected visually, (column 1, lines 28-34; Column 8, lines 12-22).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tuunanen ‘604 by having PCR process in order to facilitate user interaction with the mixture, (column 1, lines 28-34; Column 8, lines 12-22).

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claim(s) 33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet et al. (U.S. Pat. No. 7,404,930) in view of Allen et al. (U.S. Pub. No. 2008/0295258). Hereafter “Fouillet”, “Allen”.
            Regarding Claim(s) 33, 36, Fouillet teaches
            providing a first reagent solution comprising at least one substance required for performing said assay, (column 8, lines 16), 
            providing a second reagent solution comprising at least one other substance required for performing said assay, (column 8, lines 18),
           solution to be subjected to the PCR process, (column 1, lines 28-34),
           characterized in that
            the first reagent solution contains a first colorant providing the first reagent solution a first color, (column 8, lines 21-22.  It is inherent that “detection of a substance, with a different color” is not different from the first reagent solution, the second reagent solution and the third mixed reagent solution are different colors),
            the second reagent solution contains a second colorant providing the solution a second color different from the first color, (column 8, lines 21-22.  It is inherent that “detection of a substance, with a different color” is not different from the first reagent solution, the second reagent solution and the third mixed reagent solution are different colors),
            said mixing yields a mixed solution having, due to said first and second colorants, a third color different from the first and second colors, (column 8, lines 21-22.  It is inherent that “detection of a substance, with a different color” is not different from the first reagent solution, the second reagent solution and the third mixed reagent solution are different colors), and 
            wherein the third color is detected visually, (column 1, lines 28-34; Column 8, lines 12-22).
            However, Fouillet does not teach mixing the first and second reagent solutions for providing a mixed solution.  Allen teaches mixing the first and second reagent solutions for providing a mixed solution, ([0007])). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Fouillet by mixing the first and second reagent solutions in order to provide a third solution for detection, (Allen, [0007]).

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 19, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877